Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/31/2021. Claims 2-24 are currently pending and claim 1 is cancelled. Claims 1, 13, and 24 are the independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 14-18, 22, and 36-37 of U.S. Patent No. 10,990,364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the side by side comparison below.

Current Application 17/216,944
US Patent 10,990,364 B2


identifying (i) a first set of differences between a first dataflow graph and a second dataflow graph and (ii) a second set of differences between the first dataflow graph and a third dataflow graph, 



wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records 

wherein the identifying includes: 
comparing a specification of the first dataflow graph and a specification of the second dataflow graph to identify the first set of differences between the first dataflow graph and the second dataflow graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and

comparing a specification of the first dataflow graph and a specification of the third dataflow graph to identify the second set of differences between the first dataflow graph and the third dataflow 






















generating the updated dataflow graph based on the first dataflow graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and 



receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein 


identifying differences between a first dataflow graph and each of a second dataflow graph and a third dataflow graph, wherein the first dataflow graph includes the base graph, the second dataflow graph includes a source graph, and the third dataflow graph includes a target graph, 

wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records 

wherein the identifying includes: comparing a specification of the base graph and a specification of the source graph to identify a first set of differences between the base graph and the source graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and


comparing a specification of the base graph and a specification of the target graph to identify a second set of differences between the base graph and the target graph, the second set of 

characterizing a correspondence between the differences in the first set of differences and the differences in the second set of differences, including identifying one or more of (i) a node or link identified in the first set of differences that corresponds to a node or link identified in the second set of differences, (ii) a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, or (iii) a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences;



generating the updated dataflow graph based on the base graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and 


receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein 





determining the set of combined differences based on a correspondence between the first set of differences and the second set of differences.
1. A method for generating an updated dataflow graph based on a base graph,… the method including:… 

characterizing a correspondence between the differences in the first set of differences and the differences in the second set of differences… determining a set of combined differences based on the characterized correspondence…
4. The method of claim 2, including 
determining the set of combined differences 









16. The method of claim 14, including: presenting, on a user interface, information indicative of the both differences of the pair; and 











including, in the set of combined differences, information indicative of a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, information indicative of a node or link identified in the second set of differences that does not 


characterizing a correspondence between the differences in the first set of differences and the differences in the second set of differences, including identifying one or more of (i) a node or link identified in the first set of differences that corresponds to a node or link identified in the second set of differences, (ii) a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, or (iii) a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences; determining a set of combined differences 

10. The method of claim 1, 

including determining a compatibility between the node or link identified in the first set of differences and the corresponding node or link identified in the second set of differences.
7. The method of claim 2, in which determining the set of combined differences includes: 

determining that a first difference in the first set of differences conflicts with a second difference in the second set of differences; 

selecting one of the first or second differences; and 




for a pair of differences determined to be corresponding, determining that the differences are conflicting; 


selecting one of the differences of the pair; and 



15. The method of claim 14, including selecting one of the differences based on a selection criterion.
9. The method of claim 7, including: 
presenting, on a user interface, information indicative of the conflicting differences in the first set, the differences in the second set, or both; and 

selecting the one of the differences based on user input.
16. The method of claim 14, including: 
presenting, on a user interface, information indicative of the both differences of the pair; and 


selecting the one of the differences based on user input.
10. The method of claim 2, in which generating the updated dataflow graph includes: 

generating a copy of the base graph; and 

applying each difference in the set of combined differences to the copy.
17. The method of claim 1, in which generating the updated dataflow graph includes: 

generating a copy of the base graph; and 

applying each difference in the set of combined differences to the copy.

18. The method of claim 1, in which comparing a specification of the base graph and a specification of the source graph includes determining a correspondence between the base graph and the source graph.
12. The method of claim 2, in which the base graph contains a base subgraph and in which the source graph contains a first subgraph, and including: 

comparing a specification of the base subgraph and a specification of the first subgraph to identify one or more differences between the base subgraph and the first subgraph.
22. The method of claim 1, in which the base graph contains a base subgraph and in which the source graph contains a first subgraph, and including: 

comparing a specification of the base subgraph and a specification of the first subgraph to identify one or more differences between the base subgraph and the first subgraph.
13. A non-transitory computer readable medium storing instructions for causing a computing system to generate an updated dataflow graph based on a first dataflow graph, in which each of the first dataflow graph and the updated dataflow graph is configured to process data in 


identify (i) a first set of differences between a first dataflow graph and a second dataflow graph and (ii) a second set of differences between the first dataflow graph and a third dataflow graph, 



wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and one or more links 

wherein the identifying includes: 
comparing a specification of the first dataflow graph and a specification of the second dataflow graph to identify the first set of differences between the first dataflow graph and the second dataflow graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and 

comparing a specification of the first dataflow graph and a specification of the third dataflow graph to identify the second set of differences between the first dataflow graph and the third dataflow graph, the second set of differences including information indicative of one or more of a second deleted node, a second 

















determine a set of combined differences based on the first set of differences and the second set of differences; 





generate the updated dataflow graph based on the first dataflow graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and 

execute the updated dataflow graph to process data in one or more fields of input data records received from a data 

receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein the link is connected either to an input port of a second node of the updated 


identify differences between a first dataflow graph and each of a second dataflow graph and a third dataflow graph, wherein the first dataflow graph includes the base graph, the second dataflow graph includes a source graph, and the third dataflow graph includes a target graph, 

wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and one or more links 

wherein the identifying includes: comparing a specification of the base graph and a specification of the source graph to identify a first set of differences between the base graph and the source graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and


comparing a specification of the base graph and a specification of the target graph to identify a second set of differences between the base graph and the target graph, the second set of differences including information indicative of one or more of a second deleted node, a second deleted link, a 

characterize a correspondence between the differences in the first set of differences and the differences in the second set of differences, including identifying one or more of (i) a node or link identified in the first set of differences that corresponds to a node or link identified in the second set of differences, (ii) a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, or (iii) a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences;

determine a set of combined differences based on the characterized correspondence, the first set of 

generate the updated dataflow graph based on the base graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and 

execute the updated dataflow graph to process data in one or more fields of input data records received from a data 

receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein the link is connected either to an input port of a second node of the updated 


determine the set of combined differences based on a correspondence between the first set of differences and the second set of differences.
36. A non-transitory computer readable medium storing instructions,… including instructions for causing the computing system to…
characterize a correspondence between the differences in the first set of differences and the differences in the second set of differences…determine a set of combined differences based on the characterized correspondence…
15. The non-transitory computer readable medium of claim 13, the instructions causing the computing system to determine the set of combined differences 


based on user input.
14. The method of claim 1, in which determining the set of combined differences includes…
16. The method of claim 14, including: presenting, on a user interface, information indicative of the both differences of the pair; and 
selecting the one of the differences based on user input.











including, in the set of combined differences, information indicative of a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, information indicative of a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences, or both.
36. A non-transitory computer readable medium storing instructions,… including instructions for causing the computing system to…

characterize a correspondence between the differences in the first set of differences and the differences in the second set of differences, including identifying one or more of (i) a node or link identified in the first set of differences that corresponds to a node or link identified in the second set of differences, (ii) a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, or (iii) a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences;
determine a set of combined differences based on the characterized correspondence

10. The method of claim 1, 

including 
determining a compatibility between the node or link identified in the first set of differences and the corresponding node or link identified in the second set of differences.
18. The non-transitory computer readable medium of claim 13, in which determining the set of combined differences includes: 

determining that a first difference in the first set of differences conflicts with a second difference in the second set of differences; 

selecting one of the first or second differences; and 

including information indicative of the selected difference in the set of combined differences.
14. The method of claim 1, in which determining the set of combined differences includes: 

for a pair of differences determined to be corresponding, determining that the differences are conflicting; 


selecting one of the differences of the pair; and 

including information indicative of the selected difference in the set of combined differences.

select one of the differences based on a selection criterion.
15. The method of claim 14, including 


selecting one of the differences based on a selection criterion.
20. The non-transitory computer readable medium of claim 18, the instructions causing the computing system to: 

present, on a user interface, information indicative of the conflicting differences in the first set, the differences in the second set, or both; and 

select the one of the differences based on user input.
16. The method of claim 14, including: 



presenting, on a user interface, information indicative of the both differences of the pair; and 


selecting the one of the differences based on user input.
21. The non-transitory computer readable medium of claim 13, in which generating the updated dataflow graph includes: 

generating a copy of the base graph; and




generating a copy of the base graph; and 



in which comparing a specification of the base graph and a specification of the source graph includes determining a correspondence between the base graph and the source graph.
18. The method of claim 1, 

in which comparing a specification of the base graph and a specification of the source graph includes determining a correspondence between the base graph and the source graph.
23. The non-transitory computer readable medium of claim 13, 
in which the base graph contains a base subgraph and in which the source graph contains a first subgraph, and including: 

comparing a specification of the base subgraph and a specification of the first subgraph to identify one or more differences between the base subgraph and the first subgraph.
22. The method of claim 1, 

in which the base graph contains a base subgraph and in which the source graph contains a first subgraph, and including: 

comparing a specification of the base subgraph and a specification of the first subgraph to identify one or more differences between the base subgraph and the first subgraph.
24. A computing system for generating an updated dataflow graph based on a first dataflow graph, in which each of the first 

identify (i) a first set of differences between a first dataflow graph and a second dataflow graph and (ii) a second set of differences between the first dataflow graph and a third dataflow graph, 



wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records 

wherein the identifying includes: comparing a specification of the first dataflow graph and a specification of the second dataflow graph to identify the first set of differences between the first dataflow graph and the second dataflow graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and 

comparing a specification of the first dataflow graph and a specification of the third dataflow graph to identify the second set of differences between the first dataflow graph and the third dataflow graph, the second set of differences 
























generate the updated dataflow graph based on the first dataflow graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and



receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein 

identify differences between a first dataflow graph and each of a second dataflow graph and a third dataflow graph, wherein the first dataflow graph includes the base graph, the second dataflow graph includes a source graph, and the third dataflow graph includes a target graph, 

wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records 

wherein the identifying includes: comparing a specification of the base graph and a specification of the source graph to identify a first set of differences between the base graph and the source graph, the first set of differences including information indicative of one or more of a first deleted node, a first deleted link, a first added node, a first added link, a first modified node, or a first modified link, and


 comparing a specification of the base graph and a specification of the target graph to identify a second set of differences between the base graph and the target graph, the second set of differences including information 

characterizing a correspondence between the differences in the first set of differences and the differences in the second set of differences, including identifying one or more of (i) a node or link identified in the first set of differences that corresponds to a node or link identified in the second set of differences, (ii) a node or link identified in the first set of differences that does not correspond to any node or link identified in the second set of differences, or (iii) a node or link identified in the second set of differences that does not correspond to any node or link identified in the first set of differences;



generating the updated dataflow graph based on the base graph and the set of combined differences, including generating a specification of the updated dataflow graph that defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and that defines one or more links connecting the nodes and each representing a flow of data records; and 



receiving input data records into an input port of a first node of the updated dataflow graph, wherein the first node represents a first data processing component defining a first operation; 

processing the data in the one or more fields of the input data records according to the first operation defined by the first data processing component; and 

outputting output data records based on the processing, the output data records including one or more fields containing output data, including outputting the output data records onto a link connected to an output port of the first node, wherein 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193